--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

MEDICUS HOMECARE INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

INSTRUCTIONS TO PURCHASER

1.

This Subscription form is for use by United States and Non-U.S. Accredited
Investors.

    2.

COMPLETE the information on page 2 of this Subscription Agreement.

    3.

If a US resident, COMPLETE the Questionnaire attached on page 11 to this
Subscription Agreement.

    4.

If not a US resident, COMPLETE the Non-US Questionnaire on page 16 to this
Subscription Agreement.

    5.

If a Canadian resident, also COMPLETE the Canadian Questionnaire on page 19 to
this Subscription Agreement.

    6.

All other information must be filled in where appropriate.


--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: Medicus Homecare Inc. (the “Issuer”)

Subject and pursuant to the terms set out in the Terms on page 3 of this
Subscription Agreement, the General Provisions on pages 5 to 10 of this
Subscription Agreement and the other schedules and appendices attached which are
hereby incorporated by reference, the Purchaser hereby irrevocably subscribes
for, and on Closing will purchase from the Issuer, the following securities at
the following price:

_____________________ Units USD$0.20 per Unit for a total purchase price of USD$
______________________ The Purchaser owns, directly or indirectly, the following
securities of the Issuer:  
_________________________________________________________________________________________________________________________________________________
[Check if applicable] The Purchaser is [  ] an affiliate of the Issuer or [  ] a
professional advisor of the Issuer.

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares and Warrants as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address           Telephone Number

EXECUTED by the Purchaser this _______ day of _________2016. By executing this
Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting as resident in the
jurisdiction shown as the “Address of Purchaser”.

WITNESS:   EXECUTION BY PURCHASER:     X Signature of Witness   Signature of
individual (if Purchaser is an individual)     X Name of Witness   Authorized
signatory (if Purchaser is not an individual)       Address of Witness   Name of
Purchaser (please print)           Name of authorized signatory (please print)
Accepted this _____ day of __________, 2016.     MEDICUS HOMECARE INC.   Address
of Purchaser (residence) Per:         *Telephone Number Authorized Signatory    
    *E-mail address           *Social Security/Insurance No./Gov ID No.:

*Required from all Purchasers

By signing this acceptance, the Issuer agrees to be bound by the Terms on page 3
of this Subscription Agreement, the General Provisions on pages 5 to 10 of this
Subscription Agreement and the other schedules and appendices incorporated by
reference. If funds are delivered to the Issuer’s lawyers, they are authorized
to release the funds to the Issuer without further authorization from the
Purchaser.

2

--------------------------------------------------------------------------------

TERMS

Reference date of this Subscription Agreement ___________________, 2016 (the
“Agreement Date”)

The Offering

The Issuer MEDICUS HOMECARE INC. (the “Issuer”)     Offering

The offering consists of units (the “Units”) at $0.20 per Unit. Each Unit will
consist of one common share in the capital of the Issuer (each, a “Share”) and
one common share purchase warrant in the form as attached hereto as Schedule “A”
(each, a “Warrant”) subject to adjustment. Each Warrant, in the form of page 24
attached hereto, shall entitle the holder thereof to purchase one common share
in the capital stock of the Issuer (each, a “Warrant Share”), as defined below.
The Warrants will be exercisable for 24 months following the Closing at $0.30
per share.

    The Shares, Warrants and Warrant Shares are individually and collectively
referred to as the “Securities”.     Warrants Exercisable for twenty four (24)
months from Closing at an exercise price of USD$0.30 per share of common stock.
    Purchased Securities The “Purchased Securities” under this Subscription
Agreement are Shares, Warrants and the Warrant Shares.     Offering Restrictions
This offering is not subject to any minimum offering.     Issue Price USD$0.20
per Unit.     Selling Jurisdictions

The Units may only be sold in jurisdictions where they may be lawfully sold (the
“Selling Jurisdictions”) including, without limitation, all states of the United
States of America, all provinces of Canada, but excluding the Province of
Quebec.

    Securities Exemptions The offering will be made in accordance with the
following prospectus registration exemptions:            (a)     the Accredited
Investor exemption as defined by Regulation D promulgated under the 1933 Act; or
           (b)     the exemption afforded by Regulation S of the 1933 Act for
offerings of securities in an offshore transaction to persons who are not U.S.
persons; and            (c)     the Accredited Investor exemption defined in
Canadian National Instrument 45-106; or     with the approval of the Issuer,
such other exemptions as may be available pursuant to the securities laws of the
Selling Jurisdictions.     Closing Date On or before ________________, 2016, or
on such other date determined by the Issuer in its discretion.     Resale
restrictions and legends The Purchaser acknowledges that the certificates
representing the Purchased Securities will bear the following legends:       For
US purchasers:     “THE SECURITIES REPRESENTED HEREBY (and if a warrant, the
legend shall include the following: AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE
144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) WITH THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION T HAT DOES
NOT REQUIRE REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO
SUCH OFFER, SALE, PLEDGE OR TRANSFER.”

3

--------------------------------------------------------------------------------

For Non-U.S. purchasers:

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

4

--------------------------------------------------------------------------------

GENERAL PROVISIONS

1.

DEFINITIONS

1.1     In the Subscription Agreement (including the first (cover) page, the
Terms on page 3 and 4, these General Provisions and the other schedules,
questionnaires and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 8) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” means the date on which the Closing occurs, which shall be on or
before _______________, 2016, or on such other date determined by the Issuer in
its discretion;

        (e)

“Closing Year” means the calendar year in which the Closing takes place;

        (f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined below) and the securities commissions incorporated in the definition of
this term in other parts of the Subscription Agreement;

        (g)

“Final Closing” means the last Closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 5 to 10;

        (i)

“Private Placement” means the offering of the Units on the terms and conditions
of this Subscription Agreement;

        (j)

“Purchased Securities” has the meaning assigned in the Terms;

        (k)

“Questionnaire” means the applicable Non-US, US accredited investor, and
Canadian accredited investor questionnaires that are attached to the
Subscription Agreement;

        (l)

“Regulatory Authorities” means the Commissions;

        (m)

“Securities” has the meaning assigned in the Terms;

        (n)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions and the other schedules and appendices incorporated by
reference; and

        (o)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

1.2     In the Subscription Agreement, the following terms have the meanings
defined in Regulation S under the 1933 Act: “Directed Selling Efforts”, “Foreign
Issuer”, “Offshore”, “Substantial U.S. Market Interest”, “U.S. Person” and
“United States”.

1.3     In the Subscription Agreement, unless otherwise specified, currencies
are indicated in U.S. dollars.

5

--------------------------------------------------------------------------------

1.4     In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

2.

ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER


2.1

Acknowledgements concerning offering

The Purchaser acknowledges that:

  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (d)

the decision to execute this Subscription Agreement and purchase the Units
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of information (the “Issuer
Information”) which has been provided by the Issuer to the Purchaser. If the
Issuer has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

        (e)

the Purchaser and the Purchaser’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Issuer Information, or any business plan, corporate
profile or any other document provided to the Purchaser;

        (f)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser’s attorney and/or
advisor(s);

        (g)

by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;

        (h)

the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser’s failure to
correctly complete this Subscription Agreement or the Questionnaire;

        (i)

the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith;

6

--------------------------------------------------------------------------------


  (j)

the issuance and sale of the Units to the Purchaser will not be completed if it
would be unlawful or if, in the discretion of the Issuer acting reasonably, it
is not in the best interests of the Issuer;

        (k)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Units and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is in any way responsible) for compliance with applicable resale
restrictions;

        (l)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

        (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;

        (n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (o)

there is no government or other insurance covering any of the Securities ; and

        (p)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason..


2.2

Representations by the Purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (a)

the Purchaser is resident at the address indicated on page 2 hereof;

        (b)

the Purchaser has received and carefully read this Subscription Agreement;

        (c)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

        (d)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment;

        (e)

the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

7

--------------------------------------------------------------------------------


  (g)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

        (h)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Units and the Issuer, and the Purchaser is providing evidence
of such knowledge and experience in these matters through the information
requested in the Questionnaire;

        (i)

the Purchaser understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Issuer;

        (j)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the Closing of the purchase of the Securities ;

        (k)

the Purchaser is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Purchaser has not
subdivided his interest in the Units with any other person;

        (l)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities ;

        (m)

the Purchaser has made an independent examination and investigation of an
investment in the Units and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in anyway whatsoever for the Purchaser’s decision to invest in the Units and the
Issuer;

        (n)

if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;

        (o)

if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Purchaser has sole investment discretion with respect to
each such account, and the Purchaser has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

        (p)

the Purchaser is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

        (q)

no person has made to the Purchaser any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities ;

        (ii)

that any person will refund the purchase price of any of the Securities ;

        (iii)

as to the future price or value of any of the Securities; or

8

--------------------------------------------------------------------------------


  (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system.


2.3

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Securities, and the Purchaser hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Purchaser undertakes to notify the Issuer immediately of any change
in any representation, warranty or other information relating to the Purchaser
set forth in the Subscription Agreement (including the first (cover) page, the
Terms, the General Provisions and the other schedules and appendices
incorporated by reference) which takes place prior to the Closing.

2.4

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.

ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4.

CLOSING

4.1     On or before the end of the business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Purchaser.

4.2     At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.

5.

MISCELLANEOUS

5.1     The Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

5.2     The Purchaser hereby authorizes the Issuer to correct any minor errors
in, or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

5.3     The Issuer may rely on delivery by fax machine of an executed copy of
this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

5.4     Without limitation, this subscription and the transactions contemplated
by this Subscription Agreement are conditional upon and subject to the Issuer’s
having obtained such regulatory approval of this subscription and the
transactions contemplated by this Subscription Agreement as the Issuer considers
necessary.

5.5     This Subscription Agreement is not assignable or transferable by either
party hereto without the express written consent of the other party to this
Subscription Agreement.

9

--------------------------------------------------------------------------------

5.6     Time is of the essence of this Subscription Agreement.

5.7     Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8     The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

5.9     This Subscription Agreement enures to the benefit of and is binding upon
the parties to this Subscription Agreement and their successors and permitted
assigns.

5.10     A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

5.11     This Subscription Agreement is to be read with all changes in gender or
number as required by the context.

5.12     This Subscription Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Nevada (without
reference to its rules governing the choice or conflict of laws), and the
parties hereto irrevocably attorn and submit to the exclusive jurisdiction of
the courts of the State of Nevada with respect to any dispute related to this
Subscription Agreement.

End of General Provisions

10

--------------------------------------------------------------------------------

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Issuer. The
purpose of this Questionnaire is to assure the Issuer that each Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)

__________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 



__________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse (excluding the net value of their primary residence), on the
date of purchase exceeds US $1,000,000.

 



__________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $360,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 



__________ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance Issuer as defined in Section 2(13) of the 1933 Act; an investment
Issuer registered under the Investment Issuer Act of 1940 (United States) or a
business development Issuer as defined in Section 2(a)(48) of such Act; a Small
Business Investment Issuer licensed by the U.S. Small Business Administration
under Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance Issuer or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

11

--------------------------------------------------------------------------------


__________ Category 5 A private business development Issuer as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States).    
__________ Category 6 A director or executive officer of the Issuer.    
__________ Category 7 A trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
1933 Act.     __________ Category 8 An entity in which all of the equity owners
satisfy the requirements of one or more of the foregoing categories.

Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:



--------------------------------------------------------------------------------

Purchaser’s Acknowledgements. The Purchaser acknowledges and agrees (on its own
behalf and, if applicable, on behalf of each beneficial purchaser for whom the
Purchaser is contracting hereunder) with the Issuer, the U.S. Affiliates and the
Agents (which acknowledgements and agreements shall survive the Closing) that:

  (a)

no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Securities;

        (b)

the sale and delivery of the Securities is conditional upon such sale being
exempt from the prospectus filing and registration requirements, and being
exempt from the requirement to deliver an offering memorandum in connection with
the distribution of the Securities under the applicable securities laws or upon
the issuance of such orders, consents or approvals as may be required to permit
such sale without the requirement of filing a prospectus or registration
statement;

        (c)

none of the Securities have been or will be registered under the 1933 Act or the
securities laws of any state and the Securities may not be offered or sold,
directly or indirectly, in the United States to, or for the account or benefit
of, a U.S. Person or a person in the United States unless registered under the
1933 Act and the securities laws of all applicable states or unless an exemption
from such registration requirements is available, and the Issuer has no
obligation or present intention of filing a registration statement under the
U.S. Securities Act in respect of any of the Securities ;

        (d)

the Purchaser may not offer, sell or transfer the Securities within the United
States or to, or for the account or benefit of, a U.S. Person, unless the
Securities are registered under the 1933 Act and the securities laws of all
applicable states or an exemption from such registration requirements is
available;

        (e)

the acquisition of the Securities has not been made through or as a result of
any “general solicitation or general advertising” (as such terms are used in
Rule 502(c) of Regulation D) the distribution of the Securities has not been
accompanied by any advertisement, including, without limitation, in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a general solicitation;

12

--------------------------------------------------------------------------------


  (f)

the certificates evidencing the Securities will bear a legend, and the
certificates evidencing the Warrant Shares may bear a legend, regarding
restrictions on transfer as required pursuant to applicable Securities Laws,
including applicable federal and state securities laws of the United States;

        (g)

the Issuer is relying on an exemption from the requirements to provide the
Purchaser with a prospectus or registration statement and to sell securities
through a person or Issuer registered to sell securities under the securities
laws or other applicable securities legislation and, as a consequence of
acquiring Securities pursuant to this exemption, certain protections, rights and
remedies provided by the securities laws or other applicable securities
legislation including statutory rights of rescission or damages, will not be
available to the Purchaser; and

        (h)

no person has made to the Purchaser any written or oral representations:


  (i)

that any person will resell or repurchase the Securities ;

        (ii)

that any person will refund the purchase price of the Securities ; or

        (iii)

as to the future price or value of any of the Securities .

Representations, Warranties and Covenants. The Purchaser hereby represents and
warrants to, and covenants with the Issuer which representations, warranties and
covenants shall survive the Closing, that as at the execution date of
certificate and the Closing Date:

  (a)

it acknowledges that the Issuer has not filed a prospectus or registration
statement with any of the securities regulators or any other securities
commission or similar authority in connection with the distribution of the
Securities and that:


  (i)

the Purchaser is restricted from using most of the civil remedies available
under the applicable securities laws;

        (ii)

the Purchaser may not receive information that would otherwise be required to be
provided to him under the applicable securities laws;

        (iii)

the Purchaser is relieved from certain obligations that it would otherwise be
required to give if it provided a prospectus or registration statement under the
applicable securities laws; and

        (iv)

the issuance and sale of the Securities to the Purchaser is subject to the sale
being exempt from the prospectus and registration requirements of the applicable
securities laws.


  (b)

the Purchaser further acknowledges that:


  (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities ;

        (ii)

there is no government or other insurance covering the Securities ;

        (iii)

there are risks associated with the purchase of the Securities ; and

        (iv)

there are restrictions on the Purchaser’s (or beneficial purchaser’s, if
applicable) ability to re-sell the Securities and it is the responsibility of
the Purchaser to find out what those restrictions are and to comply with them
before selling the Securities;

13

--------------------------------------------------------------------------------


  (c)

if required by applicable Securities Laws, and any other applicable law the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required.

        (d)

The Purchaser understands that the Securities are restricted securities (as
defined in Rule 144 under the 1933 Act) and agrees that if it decides to offer,
sell or otherwise transfer the Securities, it will not offer, sell or otherwise
transfer any of such securities directly or indirectly, unless:


  (i)

the transfer is to the Issuer;

        (ii)

The transfer is outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act (“Regulation S”) and
in compliance with applicable local laws and regulations of the jurisdiction(s)
in which such sale is made;

        (iii)

the transfer is made pursuant to the exemption from t he registration
requirements under the 1933 Act provided by Rule 144 thereunder, if available,
and in accordance with applicable state securities laws; or

        (iv)

the Securities are transferred in a transaction that does not require
registration under the 1933 Act or any applicable state securities laws, and the
Purchaser has prior to such sale furnished to the Issuer an opinion of counsel
of recognized standing or other evidence of exemption, in either case reasonably
satisfactory to the Issuer; and


  (e)

the Purchaser understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the 1933 Act or applicable U.S. state securities laws and
regulations, the certificates representing the Securities, and all securities
issued in exchange therefore or in substitution thereof, will bear a legend in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY (and if a warrant, the legend shall include
the following: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A)
TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH
THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION T HAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE
HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER.”

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___________________, 2016.

If a Corporation, Partnership or Other Entity:   If an Individual:

    Print of Type Name of Entity   Signature

    Signature of Authorized Signatory   Print or Type Name

    Type of Entity   Social Security/Tax I.D. No.

15

--------------------------------------------------------------------------------

DECLARATION OF REGULATION S

Regulation S of the United States Securities Act of 1933, as amended
(“Securities Act”) is available for the use of non-U.S. Persons only. This
Declaration must be answered fully and returned to MEDICUS HOMECARE INC. (the
“Company”) to ensure the Company is in compliance with the Securities Act in
connection with the proposed acquisition of securities of the Company (the
“Securities”) by the Purchaser (as defined below). All information will be held
in the strictest confidence and used only to determine investor status. No
information will be disclosed other than as required by law or regulation, other
demand by proper legal process or in litigation involving the Company or its
affiliates, controlling persons, officers, directors, partners, employees,
shareholders, attorneys or agents.

I, ____________________________________(the “Purchaser”), HEREBY AFFIRM AND
DECLARE THAT:

1.

The Purchaser is not a “US Person,” as such term is defined in Rule 902(k) of
Regulation S which, without restricting the generality of such definition,
includes

(a)     a natural person resident in the United States,

(b)     a partnership or corporation organized or incorporated under the laws of
the United States,

(c)     an estate of which any executor or administrator is a U.S. Person,

(d)     a trust of which any trustee is a U.S. Person,

(e)     a non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit of a U.S. Person,

(f)     a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States, and

(g)     a partnership or corporation if

 

(i)

organized or incorporated under the laws of any foreign jurisdiction, and

 

 

 

 

(ii)

formed by a U.S. Person principally for the purpose of investing in securities
not registered under the 1933 Act, unless it is organized or incorporated, and
owned, by ‘Accredited Investors’ who are not natural persons, estates or
trusts..


2.

The Purchaser is not purchasing the Securities for the benefit of a US Person.

 

 

3.

The Purchaser is not purchasing the Securities in the name of a company
incorporated in the United States of America or for the benefit of a company
incorporated in the United States of America.

 

 

4.

The Purchaser is not purchasing the Securities in its capacity as trustee for a
U.S.-based trust.

 

 

5.

The Purchaser is not purchasing the securities in its capacity as an executor or
administrator of the estate of a U.S. resident.

 

 

6.

The Purchaser is not a U.S. resident purchasing the Securities through a
brokerage account located outside of the United States of America, nor is it
using a non-U.S. brokerage account to purchase the Securities for the benefit of
individuals or corporate entities resident within the United States of America.

 

 

7.

The Purchaser is not purchasing the Securities as part of a transaction or
series of transactions that, although in technical compliance with the
provisions of Regulation S, is part of a plan or scheme to evade the
registration provisions of the Securities Act and will not engage in hedging
transactions involving the Securities unless such transactions are in compliance
with the Securities Act.

16

--------------------------------------------------------------------------------


8.

The Purchaser is purchasing the Securities as an investment and not with a view
towards resale.

 

 

9.

It has been called to the Purchaser’s attention that this investment involves a
high degree of risk, and no assurances are or have been made regarding the
economic advantages, if any, which may inure to its benefit. The economic
benefit from an investment in the Securities depends on the ability of the
Company to successfully conduct its business activities. The accomplishment of
such goals in turn depends on many factors beyond the control of the Company or
its management. Accordingly, the suitability for any particular investor in the
Securities will depend upon, among other things, such investor's investment
objectives and such investor's ability to accept speculative risks, including
the risk of a total loss of investment in the Securities. The Purchaser’s
advisor(s), if any, and the Purchaser have carefully reviewed and understand the
risk of, and other considerations relating to, an investment in the securities.

 

 

10.

The Purchaser is able to bear the economic risks of this investment, is able to
hold the Securities for an indefinite period of time, and has sufficient net
worth to sustain a loss of the entire investment in the Company in the event
such loss should occur.

 

 

11.

The Company has answered all inquiries that the Purchaser has made of it
concerning the Company or any other matters relating to the business and
proposed operation of the Company and the offer and sale of the Securities.

 

 

12.

The Purchaser will offer, sell or otherwise transfer the Securities only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.

 

 

13.

To the Purchaser’s knowledge, without having made any independent investigation,
neither the Company nor any person acting for the Company, has conducted any
“directed selling efforts” in the United States as the term “directed selling
efforts” is defined in Rule 902 of Regulation S, which, in general, means any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the marketing in the United States for any of
the securities being offered. Such activity includes, without limitation, the
mailing of printed material to investors residing in the United States, the
holding of promotional seminars in the United States, and the placement of
advertisements with radio or television stations broadcasting in the United
States or in publications with a general circulation in the United States, which
discuss the offering of the securities. To the Purchaser’s knowledge, without
having made any independent investigation, the securities were not offered to it
through, and the Purchaser is not aware of, any form of general solicitation or
general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

 

14.

The Purchaser is permitted to purchase the Securities under the laws of its home
jurisdiction.

 

 

15.

The Purchaser has been independently advised as to the applicable holding period
imposed in respect of the Securities by securities legislation in the
jurisdiction in which it resides and confirms that no representation has been
made respecting the applicable holding periods for the Securities in such
jurisdiction and is aware of the risks and other characteristics of the
Securities and of the fact that holders of such Securities may not be able to
resell such Securities except in accordance with applicable securities
legislation and regulatory policy.

17

--------------------------------------------------------------------------------


16.

The Purchaser understands that if it knowingly and willingly makes false
statements as to eligibility to purchase or resell securities under Regulation
S, it may become subject to civil and criminal proceedings being taken by the
United States Securities and Exchange Commission.

    17.

The Purchaser has no present intention of becoming, a resident of the United
States (defined as being any natural person physically present within the United
States for at least 183 days in a 12-month consecutive period or any entity who
maintained an office in the United States at any time during a 12-month
consecutive period). The Purchaser understands that the Company may rely upon
the representations and warranty of this paragraph as a basis for an exemption
from registration of the securities under the Securities Act, and the provisions
of relevant state securities laws.

DATED: __________________, 2016

Witnessed by: )     )     )     ) Signature   )     )   Address )     ) (Please
print name)   )  

18

--------------------------------------------------------------------------------

CANADIAN
ACCREDITED INVESTOR QUESTIONNAIRE

In addition to the representations, warranties acknowledgments and agreements
contained in the Subscription Agreement to which this Canadian Accredited
Investor Questionnaire is attached, the Purchaser, for itself or on behalf of
any Disclosed Principal, as applicable, hereby represents, warrants and
certifies to the Issuer that the Purchaser or the Disclosed Principal, as
applicable, is purchasing the securities set out in the subscription as
principal, that it is resident in the jurisdiction set out on the Acceptance
Page of the subscription and: [check all appropriate boxes]

Category 1: Accredited Investor

The Purchaser or the Disclosed Principal, as applicable, is:

[  ]

(a)

a Canadian financial institution, or a Schedule III bank;

 

 

 

[  ]

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act;

 

 

 

[  ]

(c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 

 

 

[  ]

(d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or the
Securities Act (Newfoundland and Labrador);

 

 

 

[  ]

(e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

 

 

 

[  ]

(f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

 

 

 

[  ]

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

 

 

[  ]

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 

 

 

[  ]

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

 

 

[  ]

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;

 

 

 

[  ]

(k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

 

 

 

[  ]

(l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;

 

 

 

[  ]

(m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements;

19

--------------------------------------------------------------------------------


[  ] (n)

an investment fund that distributes or has distributed its securities only to:


 

(i)

a person that is or was an accredited investor at the time of the distribution;

 

 

 

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 and 2.19 of NI 45-106, or

 

 

 

 

(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106;


[  ]

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

 

 

 

[  ]

(p)

a trust Issuer or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust Issuer or trust
corporation, as the case may be;

 

 

 

[  ]

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person:


 

(i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

 

 

 

 

(ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;


[  ]

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 

 

 

[  ]

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

 

 

[  ]

(t)

a person in respect of which all of the owner of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 

 

 

[  ]

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

 

 

 

[  ]

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:


 

(i)

an accredited investor; or

 

 

 

 

(ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.

Definitions:

“Canadian financial institution” means

 

(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 

 

 

 

(b)

a bank, loan corporation, trust Issuer, trust corporation, insurance Issuer,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

“EVCC” means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

20

--------------------------------------------------------------------------------

“financial assets” means

 

(a)

cash,

 

 

 

 

(b)

securities, or

 

 

 

 

(c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

“person” includes

 

(a)

an individual,

 

 

 

 

(b)

a corporation,

 

 

 

 

(c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 

 

 

 

(d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

“related liabilities” means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (b)

liabilities that are secured by financial assets;

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

“spouse” means, an individual who,

 

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

 

 

 

 

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 

 

 

 

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

“subsidiary” means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

“VCC” means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Purchaser shall give the Issuer immediate written notice thereof.

Category 2: Family, Friends and Business Associates or Founder, Control Person
and Family

The Purchaser or the Disclosed Principal, as applicable:

 

1.

has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the transactions detailed in the
Subscription Agreement and the Purchaser is able to bear the economic risk of
loss arising from such transactions;

21

--------------------------------------------------------------------------------


 

2.

is (tick one or more of the following boxes):


  (A)

a director, executive officer, employee or control person of the Issuer or an
affiliate of the Issuer

[  ]           (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Issuer or an affiliate of the Issuer

[  ]           (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Issuer or an affiliate of
the Issuer

[  ]           (D)

a close personal friend of a director, executive officer, founder or control
person of the Issuer

[  ]           (E)

a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer

[  ]           (F)

an accredited investor

[  ]           (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[  ]         (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[  ]         (I)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

[  ]


  3.

if the Purchaser or the Disclosed Principal, as applicable, has checked box B,
C, D, E, G or H in Section 2 above, the director, executive officer, founder or
control person of the Issuer with whom the undersigned has the relationship is:

   



(Instructions to the Purchaser or the Disclosed Principal, as applicable: fill
in the name of each director, executive officer, founder and control person
which you have the above-mentioned relationship with. If you have checked box G
or H, also indicate which of A to F describes the securityholders, directors,
trustees or beneficiaries which qualify you as box G or H and provide the names
of those individuals. Please attach a separate page if necessary).

  4.

if the Purchaser or the Disclosed Principal, as applicable, is resident in
Ontario, the Purchaser or the Disclosed Principal, as applicable, is (tick one
or more of the following boxes):


  (A)

a founder of the Issuer

[  ]           (B)

an affiliate of a founder of the Issuer

[  ]           (C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Issuer

[  ]           (D)

a person that is a control person of the Issuer

[  ]           (E)

an accredited investor

[  ]

22

--------------------------------------------------------------------------------




  (F)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

[  ]


 

5.

if the Purchaser or the Disclosed Principal, as applicable, has checked box A,
B, C or D in Section 4 above, the director, executive officer, founder or
control person of the Issuer with whom the undersigned has the relationship is:

 

 





(Instructions to Purchaser or the Disclosed Principal, as applicable,: fill in
the name of each director, executive officer, founder, affiliate and control
person which you have the above-mentioned relationship with.)

 

6.

if the Purchaser or the Disclosed Principal, as applicable, has ticked box F in
Section 2 or box E in Section 4 above, the Purchaser or the Disclosed Principal,
as applicable, satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated in Category 1: Accredited
Investor above.

The Purchaser acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Purchaser’s Subscription Agreement.

EXECUTED by the Purchaser at ______________________this ______ day of__________
, 2016.

If a corporation, partnership or other entity:   If an individual:            
Print Name of Purchaser/Disclosed Principal   Print Name of Purchaser/Disclosed
Principal             Signature of Authorized Signatory   Signature            
Name and Position of Authorized Signatory   Representative Capacity, if
applicable             Jurisdiction of Residence of Purchaser/Disclosed

23

--------------------------------------------------------------------------------

SCHEDULE “A”

FORM OF WARRANT

24

--------------------------------------------------------------------------------

EITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
ISSUER. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

MEDICUS HOMECARE INC.

Warrant Shares: _________________________________   Initial Exercise Date:
_____________, 2016.

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ____________________________ , or its assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the twenty
four (24) month anniversary of the Initial Exercise Date (the “Termination
Date”) but not thereafter, to subscribe for and purchase from Medicus Homecare
Inc., a Nevada corporation (the “Issuer”), up to the amount of shares stated
above (as subject to adjustment hereunder, the “Warrant Shares”) of the Issuer’s
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).

  Section 1 Exercise.

a)     Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Issuer (or such other office or agency of the Issuer as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Issuer) of a duly executed facsimile copy of the
Notice of Exercise form annexed hereto. Within three (3) Trading Days following
the date of exercise as aforesaid, the Holder shall deliver the aggregate
Exercise Price for the shares specified in the applicable Notice of Exercise by
wire transfer or cashier’s check drawn on a United States bank unless the
cashless exercise procedure specified in Section 1(c) below is specified in the
applicable Notice of Exercise. Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Issuer until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Issuer for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Issuer. Partial exercises of this Warrant resulting in purchases of a portion of
the total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Issuer shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Issuer shall deliver any objection
to any Notice of Exercise Form within one (1) Business Day of receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

b)     Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be $0.30 per share, subject to adjustment hereunder (the
“Exercise Price”).

c)     Mechanics of Exercise.

25

--------------------------------------------------------------------------------

i.      Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent to the Holder by
delivery of a share certificate to the Holder.

ii.     Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Issuer shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the un-purchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

iii.    Rescission Rights. If the Issuer fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.

iv.    No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Issuer shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

v.     Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Issuer, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Issuer may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

vi.     Closing of Books. The Issuer will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

  Section 2. Miscellaneous.

a)     No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Issuer prior to the exercise hereof as set forth in Section 1(c).

b)     Loss, Theft, Destruction or Mutilation of Warrant. The Issuer covenants
that upon receipt by the Issuer of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Issuer will
make and deliver a new Warrant or stock certificate of like tenor and dated as
of such cancellation, in lieu of such Warrant or stock certificate.

c)     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

26

--------------------------------------------------------------------------------

d)     Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

e)     Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

f)     Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Issuer shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

g)     Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Issuer, whether such liability is
asserted by the Issuer or by creditors of the Issuer.

h)     Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Issuer agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

i)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Issuer and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

j)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Issuer and the Holder.

k)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

l)     Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

IN WITNESS WHEREOF, the Issuer has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

  MEDICUS HOMECARE INC.           By:     Name: Orhan Karahodza   Title:
President and Director

27

--------------------------------------------------------------------------------

SUBSCRIPTION FORM

TO: MEDICUS HOMECARE INC.

The undersigned holder of the within Warrant Certificate hereby irrevocably
subscribes for ___________ Warrant Shares of Medicus Homecare Inc. (the
“Company”) pursuant to the within Warrant Certificate and tenders herewith a
certified cheque or bank draft for USD$__________(USD$0.30 per Warrant Share) in
the in full payment therefor.

The undersigned holder hereby represents, warrants and certifies as follows:
(Please check the ONE box applicable):

[  ]

A

The undersigned holder (i) at the time of exercise of the Warrants is not in the
United States; (ii) is not a “U.S. person” as defined in Regulation S under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”),
(iii) is not exercising the Warrants on behalf of a “U.S. person”; and (iv) did
not execute or deliver this subscription form in the United States.

     







[  ]

B.

The undersigned holder has delivered to the Company a completed and duly
executed copy of the U.S. Accredited Investor Status Certificate in the form
provided on request

     







[  ]

C.

If the holder cannot check box (A) or box (B), the holder must contact the
Company. If requested by the Company, the undersigned holder will deliver to the
Company, in a form acceptable to the Company and its counsel acting reasonably,
an opinion of counsel to the effect that an exemption from the registration
requirements of the U.S. Securities Act for the exercise of the Warrants and the
issuance of the Warrant Shares is available. For clarity, it will be reasonable,
if deemed necessary by the Company, for the Company to obtain an independent
legal opinion from its own counsel, at its own expense, to this effect.

The undersigned holder hereby directs that the Warrant Shares be issued as
follows:

NAME(S) IN FULL ADDRESS(ES) NUMBER OF
WARRANT SHARES                  

DATED this ______________day of _________________________________, 20_____.

  NAME:                 Signature:       Print name of individual whose
signature     appears above if different than the name     printed above:

________Please check if the certificates representing the Warrant Shares are to
be delivered at the Company’s principal office where this Warrant Certificate is
surrendered, failing which the certificates representing the Warrant Shares will
be mailed to the address in the registration instructions set out above.

If any Warrants represented by this Warrant Certificate are not being exercised,
a new Warrant Certificate representing the unexercised Warrants will be issued
and delivered with the certificate representing the Warrant Shares.

22

--------------------------------------------------------------------------------

Notes:

Certificates will not be registered or delivered to an address in the United
States unless Box B or Box C above is checked.

If Box C is to be checked, holders are encouraged to consult with the Company in
advance to determine that the legal opinion tendered in connection with exercise
will be reasonably satisfactory in form and substance to the Company and its
counsel.

End of Subscription Agreement

23

--------------------------------------------------------------------------------